DeBRULER, Justice
dissenting.
I must respectfully dissent from the holding of the majority approving of restrictions upon appellant's right of cross-examination.
Appellant was arrested in his home on an old, out of state warrant. Police then se-eured a search warrant for the premises and drugs were found. Harper, a police informant, appellant's roommate and the chief witness against him, was also arrested at that time for visiting a nuisance. The jury was aware of all of this. Defense counsel then asked Harper what was going on with that charge and Harper answered he didn't know. The State then objected. The prosecutor then, out of the presence of the jury, acknowledged that he had no intention of pursuing the prosecution. This forebearance had at least some appreciable value in persuading Harper to testify, and went directly to Harper's credibility and motive for testifying. Appellant was prevented from correcting the jury's impression that Harper was testifying even though he would still be prosecuted on the charge. The charge had not been dismissed. It just had no action taken on it for over a year. The prosecutor stated that forebearance of prosecution was not part of the agreement and therefore it was not a proper subject for questioning. It can be inferred that the State did not dismiss the charge so that they could hold it over Harper's head until he testified or so that they did not have to acknowledge any benefit given to Harper for his testimony. I believe that Jarrett v. State (1986), Ind., 498 N.E.2d 967, while addressing an accomplice's testimony rather than an informant's, is controlling.
DICKSON, J., concurs.